DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/768,094, application filed on 05/29/2020, and preliminary amendment filed on 12/04/2020.  Claims 1-13 are cancelled by Applicant.  Claims 14-30 are presented as new by Applicant.  Claims 14-30 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted 11/23/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

6.          Claim(s) 14-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sellner et al. (US PG Pub No. 2012/0249070).

7.          With respect to claim 14, Sellner teaches:
 A charging arrangement for an electric vehicle having a traction battery (see charging a vehicle battery at a electric vehicle charging station, Abstract), the charging arrangement comprising: 
a charging station connected to a medium-voltage grid (see charging station connected to a voltage grid, Figs 2-3, para 51-53); 
a charging cable having a charging plug to be coupled to the electric vehicle (see charging cable plugged at electric vehicle, para 13-15); 
a medium-voltage transformer arranged in the charging station (see high/medium voltage transformer, 18-20, Figs 2-3), 
wherein the medium-voltage transformer comprises a primary side connected to the medium-voltage grid (see high/medium voltage grid connected other side of transformer, para 28-30, 50-52), and 
a secondary side; and on the secondary side of the medium-voltage transformer, at least one IT (isolated earth) low-voltage grid, and a TN (earthed neutral) low-voltage grid isolated from the at least one IT low-voltage grid (see IT and TN systems connected to secondary side of high/medium voltage transformer, para 50-53). 

Sellner teaches:
The charging arrangement according to claim 14, wherein the TN low-voltage grid is directly formed by at least one secondary winding of the medium-voltage transformer (see medium-voltage transformer, , TN low-voltage grid at vehicle side of transformer, Figs 2-3, para 50-53).

9.          With respect to claim 16, Sellner teaches:
wherein the TN low-voltage grid is configured for AC charging (see TN grid for low voltage charging, see TN grid at vehicle side of charging station, para 7-10, 27-30).

10.          With respect to claim 17, Sellner teaches:
wherein the at least one IT low-voltage grid comprises different IT low-voltage grids formed by different secondary windings of the medium-voltage transformer (TN grid for low voltage charging, see TN grid at transformer vehicle side of charging station, para 7-10, 27-30).

11.          With respect to claim 18, Sellner teaches:
wherein the IT low-voltage grids are isolated from each other (see IT grid in isolation, para 50-53, Figs. 2-3).

12.          With respect to claim 19, Sellner teaches:
(see electronic control of charging station at IT and TN grids, para 50-53, Figs 2-3).

13.          With respect to claim 20, Sellner teaches:
the medium-voltage transformer on the secondary side has a maximum charging power value less than or equal to 700 kW (grid for low voltage charging, see TN grid at transformer vehicle side of charging station, para 7-10, 27-30), and
the charging management apparatus is configured to determine a charging power of each charging procedure for the electric vehicle (see management and electronic control of charging station at IT and TN grids, para 50-53, Figs 2-3), and 
communicate the determined charging power to a corresponding charging communication module for the charging procedure (see communication interfacing, para 7-10, 27-30, 50-53).

14.          With respect to claim 21, Sellner teaches:
the IT low-voltage grid has at least one of a converter or a compensation controller (electronic control of charging station at IT and TN grids, para 50-53, Figs 2-3).

15.          With respect to claim 22, Sellner teaches:
(see converter at charging plug, para 50-53, Figs. 2-3),
the charging cable is configured to transmit a voltage of greater than 900 V (see charging power, low voltage charging, see TN grid at transformer vehicle side of charging station, para 7-10, 27-30), and
the voltage converter is configured to convert the voltage of greater than 900 V to a smaller charging voltage (see charging power, low voltage charging, see TN grid at transformer vehicle side of charging station, para 7-10, 27-30).

16.          With respect to claim 23, Sellner teaches:
wherein the charging plug has a communication module configured to communicate with at least one of the vehicle or the charging management apparatus (see charging cable plugged at electric vehicle and communication interface, para 13-15).

17.          With respect to claim 24, Sellner teaches:
wherein the at least one IT low-voltage grid comprises different IT low-voltage grids, the method comprising: charging at least n electric vehicles simultaneously in the different IT low-voltage grids (see charging of vehicles, para 50-54), 
wherein n> 2, and a maximum available charging power on the secondary side of the medium-voltage transformer is less than a sum of required maximum charging powers of all the n electric vehicles (see max power for charging vehicles, para 50-53); and 
(charging of vehicles, para 50-54, see max power for charging vehicles, para 50-53).

18.          With respect to claim 25, Sellner teaches:
wherein the maximum available charging power on the secondary side of the medium-voltage transformer is temporarily exceeded by up to 1.5 times (charging of vehicles, para 50-54, see max power for charging vehicles, para 50-53).

19.          With respect to claim 26, Sellner teaches:
charging a further electric vehicle in the TN low-voltage grid at least temporarily simultaneously with the charging of an electric vehicle in one of the IT low-voltage grids (electronic control of charging station at IT and TN grids, para 50-53, Figs 2-3; see converter at charging plug, para 50-53, Figs. 2-3).

20.          With respect to claim 27, Sellner teaches:
(charging of vehicles, para 50-54, see max power for charging vehicles, para 50-53). 

21.          With respect to claim 28, Sellner teaches:
wherein the maximum available charging power on the secondary side of the medium-voltage transformer is equal to the required maximum charging power of an electric vehicle among the n electric vehicles (control of charging station at IT and TN grids, para 50-53, Figs 2-3; see converter at charging plug, para 50-53, Figs. 2-3; charging of vehicles, para 50-54, see max power for charging vehicles, para 50-53).

22.          With respect to claim 29, Sellner teaches:
the TN low-voltage grid comprises a low-voltage transformer, and the low-voltage transformer is arranged in a secondary circuit on the secondary side of the medium-voltage transformer (control of charging station at IT and TN grids, para 50-53, Figs 2-3; see converter at charging plug, para 50-53, Figs. 2-3).

20.          With respect to claim 27, Sellner teaches:
wherein the maximum available charging power on the secondary side of the medium-voltage transformer is less than 1.5 times the required maximum charging power of an electric vehicle among the n electric vehicles (charging of vehicles, para 50-54, see max power for charging vehicles, para 50-53).

23.          With respect to claim 30, Sellner teaches:
wherein the at least one IT low-voltage grid is configured for DC charging (see AC or DC charging, para 4-6, 28-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851